 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MADHU SAMEER,                                     No. 1:17-cv-01748-DAD-EPG
12                       Plaintiff,
13           v.                                         ORDER DISREGARDING NOTICE OF NON-
                                                        REPRESENTATION
14    SAMEER KHERA, et al.,
                                                        (Doc. No. 270)
15                       Defendants.
16

17          On February 22, 2019, attorney Jody Winter filed a notice with the court styled as a

18   “Notice of Non-Representation.” (Doc. No. 270.) In it, attorney Winter indicated that as of

19   January 8, 2019, Winter no longer represents defendants Khera and Divine Arts & Entertainment

20   (“Divine”) in this action. The notice therefore requests that all further communications,

21   pleadings, notices, and other orders be served upon Khera and Divine at 21947 Oakleaf Court,

22   Cupertino, CA 85914, or by way of email at skhera_1999@yahoo.com.

23          Local Rule 182(d) requires that unless otherwise provided, “an attorney who has appeared

24   may not withdraw leaving the client in propria persona without leave of court and upon noticed

25   motion and notice to the client and all other parties who have appeared.” L.R. 182(d). That

26   provision goes on to note that “[t]he authority and duty of the attorney of record shall continue

27   until relieved by order of the Court issued hereunder.” Id. A review of the docket indicates that

28   attorney Winter has not filed a motion to withdraw as attorney of record in this case, nor has the
                                                       1
 1   court otherwise granted leave to withdraw. Accordingly, attorney Winter remains attorney of

 2   record in this action for both defendants Khera and Divine and the Notice of Non-Representation

 3   he filed with the court will be disregarded.

 4          In addition, although the court is presently uncertain of Divine’s corporate status, “[t]he

 5   law is clear that a corporation can be represented only by a licensed attorney.” In re Bigelow, 179

 6   F.3d 1164, 1165 (9th Cir. 1999). Thus, while defendant Khera may elect to proceed pro se in this

 7   matter, it is unclear whether Divine may do so. Any motion to withdraw should therefore discuss

 8   how Divine will proceed in this case in light of its corporate status.

 9          For these reasons,

10          1.      The Notice of Non-Representation filed on February 22, 2019 (Doc. No. 270) is

11                  disregarded;

12          2.      The Clerk of Court is directed to update the docket to reflect that Jody L. Winter

13                  remains the attorney of record for defendants Sameer Khera and Divine Arts &

14                  Entertainment, LTD; and

15          3.      The Clerk of Court is directed to serve a copy of this order on Jody L. Winter,

16                  1724 Broadway Street, Suite 6, Fresno, CA 93721, and via electronic service at

17                  jwinter@lloydwinterlaw.com.

18   IT IS SO ORDERED.
19
        Dated:     February 28, 2019
20                                                      UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26
27

28
                                                        2
